Case 8:18-cv-02838-SCB-JSS Document 35 Filed 07/30/19 Page 1 of 2 PageID 238



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
____________________________________
ELIZABETH CARDONA and                :
JERARD BROWN,                        :
                        Plaintiffs,  :
                                     :
            v.                       :    CASE NO.: 18-cv-02838-SCB-JSS
                                     :
VIVINT SOLAR, INC.,                  :
VIVINT SOLAR DEVELOPER, LLC, and :
SOLAR MOSAIC, INC.,                  :
                        Defendants. :

                       JOINT NOTICE OF MEDIATOR SELECTION

        Plaintiffs, Elizabeth Cardona and Jerard Brown and Defendants, Vivint Solar, Inc., Vivint

Solar Developer, LLC and Solar Mosaic, Inc. (collectively the “Parties”), through the undersigned

counsel and pursuant to this Court’s Endorsed Order (ECF 27), hereby certify that the Parties have

agreed to retain JAMES R BETTS, of Betts Mediation to mediate this matter on September 10,

2019 located at the offices of Greenspoon Marder, LLP, Sun Trust Financial Centre, 401 E.

Jackson Street, Suite 1825, Tampa, Florida 33602.



Andrew M. MIlz                                      Jenny N. Perkins
ANDREW M. MILZ                                      Jenny N. Perkins, Esquire
FLITTER MILZ, P.C.                                  Florida Bar No. 77570
450 N. Narberth Avenue, #101,                       perkinsj@ballardspahr.com
Narberth, Pennsylvania 19072                        1735 Market Street, 51st Floor
Telephone: (610) 668-0018                           Philadelphia, PA 19103
Fax: (610) 667-0552                                 Phone: (215) 864-8378
Primary Email: amilz@consumerslaw.com
                                                    Fax: (215) 864-8999
Secondary Email: olorenzano@consumerslaw.com

Attorney for Plaintiffs (admitted pro hac vice)     Brian R. Cummings, Esquire
                                                    Greenspoon Marder LLP
CRAIG E. ROTHBURD-FBN: 0049182                      Florida Bar No. 25854
320 W. Kennedy Blvd., #700                          SunTrust Financial Centre
Tampa, Florida 33606                                401 E. Jackson St., Suite 1825
Case 8:18-cv-02838-SCB-JSS Document 35 Filed 07/30/19 Page 2 of 2 PageID 239



Telephone: (813) 251-8800                              Tampa, FL 33602
Fax: (813) 251-5042                                    Phone: (813) 769-7020
Primary Email: craig@rothburdpa.com                    Fax: (813) 426-8580
Secondary Email: maria@rothburdpa.com                  Brian.Cummings@gmlaw.com

Attorneys for the Plaintiffs                           Attorneys for Defendants
                                                       Vivint Solar, Inc., Vivint Solar Developer,
                                                       LLC, and, Solar Mosaic, Inc.

Date: July 30, 2019

                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 30, 2019, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served on the

parties via email.



Date: 7/30/19                                         Andrew M. Milz
                                                      ANDREW M. MILZ
